                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                              110 E. Court Avenue, Suite 300
                                               Des Moines, Iowa 50309−2044
                                                  www.iasb.uscourts.gov

In the Matter of:                                            Case No. 20−01503−lmj13
Steven Frank Fritchen
Megan Lynette Fritchen
Debtor(s)
                                      ORDER AND NOTICE OF BAR DATE


   The following docket text and Notice of Bar Date result from the indicated document(s) filed in the above
captioned case:

        Notice of Bar Date for Objections (Re: related document #[33] Motion for Relief from Stay Fee
        Amount $188 Filed by Eric J. Langston on behalf of Federation Bank). Objection Due By
        01/04/2021. (mcn)

   NOTICE IS GIVEN that objections to the above referenced matter must be filed by the date referenced in the
above docket text. Objections, if any, shall be filed with the Clerk, U.S. Bankruptcy Court. Said objections must
include proof of service on all appropriate parties as required by the Federal Rules of Bankruptcy Procedure.

   NOTICE IS FURTHER GIVEN that only timely and substantive objections will be set for hearing by separate
notice. Otherwise an appropriate order will be entered without further notice and hearing.

   IT IS THEREFORE ORDERED that this notice supersedes any other bar date notice the filer may have served
for this matter and all parties receiving this notice shall govern themselves accordingly.

   IT IS FURTHER ORDERED that a party who has not already received the document(s) indicated above may
request such document(s) from the filer (if review of the content is absolutely necessary in determining whether to file
an objection to the above referenced matter) and the filer shall comply promptly with such request.

                                                                               Judge Lee M. Jackwig
                                                                               United States Bankruptcy Judge
